Title: Abigail Adams to Mary Smith Cranch, 19 June 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          providence june 19. 1789
          my Dear sister
        
        This day is the Aniversary of my Landing in Boston and Tomorrow that of my departure from it. many are the mercies I have to be thankfull for through all my Perigranations, all the painfull scenes I have past through, has been the temporary seperation from my Friends, fatigue either of Body or Mind I scarcly name amongst them for I have my pleasures and gratifications which I set down as a balance to them. cousin Lucy has told you that I left Home about 8 oclock we proceeded to Man’s Inn in Wrentham before we stop’d 27 miles where we dinned upon Roast veal roast chickings sallad &c, west India sweet meats I ought not to forget in the desert, it is really a very good Inn. we sat off at three oclock and reachd Attlebouroug about five where we Bated & Met with mr & mrs Mason & miss Powel going to Newport. we past an agreeable Hour to gether at Six we renewed, our journey and reach’d Providence at half after Seven. we put up at daggets Inn just at the entrance of the Town Situated upon a Hill opposite the State House commanding a fine view of the River & the whole Town. we are tolerably well accommodated, but should have been much better if the Governour had not taken the best Chamber before I came, (the court being now in Session) and he has not had the politeness either to offer to give it up or to make me a visit, tho he has had much conversation with Polly and now & then takes a Peap at me from entry. my first inquiry was after a packet. I found only Browns here, he came & I like him he has a very good packet & Bears a good character himself, but Says he cannot be ready to Sail till saturday morning, the wind to day is directly against us.
        In about an hour after my arrival I received the visits of the following persons— mr & mrs Arnold, the Gentleman was one of the Committe who came to mr Adams—from the Towns of Newport & Providence mr & mrs Francis. this Lady is the daughter of mr John Brown of this Town, so celebrated for his Wealth—miss Bowen the sister to the late Governour, Col Peck, mr Robins Tuter to the Colledge & mr Shrimpton Hutchinson and Mrs Nightingale, all of whom in the Name of many other gentlemen & Ladies regreeted that I had dissapointed them in not letting it be known when I should be here as they had agreed to meet me several miles out of Town. mr & mrs Francis invited me to take up my abode with them. I excused myself, but have promised to take Tea & spend the Evening if I do not go out of Town. this morning I am to take a ride with them to see the Town & to return my visits, if I am not prevented by company but my wish is not to be detained a moment. pray write me & let me know by the next post whether my furniture is all on Board Barnard & when he will Sail— I should be glad to hear how mrs Brisler is. I left her in great affliction.
        I feel the want of mrs Brisler as a Hair dresser, on other accounts Polly does very well Matilda is well, & her finger much better. let mrs Storer know if you please— my best Regards to all my dear Friends. it grieved me to see you so dull, you used to keep up your Spirits better do not let them flagg. a merry Heart does good like a medicine we shall hear often from one an other, and the Seperation be renderd less painfull by that means—
        This moment a Card is brought me from mr Brown & Lady with an invitation to dine with them to day & that they will visit me at ten—I accept it, as Brown cannot go till tomorrow. adieu my dear sister most / affectionatly Yours.
        Abigail Adams—
      